—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered June 19, 1992, convicting defendant, after a jury trial, of four counts of robbery in the first degree, three counts of criminal possession of a weapon in the second degree, and unlawful imprisonment in the first degree, and sentencing him, as a second violent felony offender, to four terms of 9 to 18 years, three terms of 6 to 12 years, and one term of 2 to 4 years, respectively, all sentences to run concurrently, unanimously affirmed.
Defendant failed to preserve his present claim that the court, following its sua sponte request that the People furnish race-neutral explanations for some of their challenges, should have requested such explanations for certain earlier challenges (People v Duncan, 177 AD2d 187, 192, lv denied 79 NY2d 1048). In any event, we find insufficient support in the record for the court’s implicit, sua sponte, finding of prima facie discrimination, given the racial composition of the available panel (see, People v Burress, 164 AD2d 825, lv denied 76 NY2d 938).
We perceive no error with respect to the Wade hearing, the People having presented ample evidence that the station house confrontation between defendant and a witness was accidental and spontaneous. Even assuming that defendant had the right to call additional police officers as defense witnesses (see, People v Chipp, 75 NY2d 327, 338, cert denied 498 US 833), defendant made no such request, and his argument addressed to the sufficiency of the People’s proof at the hearing did not operate as such a request (cf., People v Borrello, 52 NY2d 952, 953).
We have reviewed defendant’s argument concerning a purported pro se speedy trial motion and find it without merit (People v Lomax, 50 NY2d 351; People v Rodriguez, 50 NY2d 553). Concur—Murphy, P. J., Sullivan, Rosenberger and Asch, JJ.